: REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

2006/0 7 66/l5
DECRET N° femou 09 JUIN 2006

portant incorporation au domaine privé de
l'Etat et classement en Unité Forestière
d'Aménagement (UFA) d'une portion de forêt de
55 580 ha dénommée UFA 11.001.

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la constitution ;
Vu la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche ;
Vu l'ordonnance n° 74/01 du 6 juillet 1974 fixant le régime foncier et ses modificatifs
Al subséquents ;
$ Vu l'ordonnance n° 74/02 du 6 juillet 1974 fixant le régime domanial, complétée par
| l'ordonnance n° 77/2 du 16 juin 1977 ;
ë Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
É national ; ‘ .
? Vu le décret n° 76/167 du 27 avril 1976 fixant les modalités de gestion du domaine privé

de l'Etat et ses modificatifs subséquents ;
Vu le décret n° 92/089 du 4 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n° 95/145 bis du 4 août 1995 ;
Vu le décret n° 95/531/PM du 23 août 1995 fixant les modalités d'application de la loi
n° 94/01 du 20 janvier 1994 ;
Vu le décret n° 2004/320 du 8 décembre 2004 portant organisation du Gouvernement ;
le décret n° 2004/3214 du 8 décembre 2004 portant nomination d'un Premier Ministre,

î DECRETE:

ARTICLE 1°*.- Est, à compter de la date de signature du présent décret, incorporée au
domaine privé de l'Etat au titre de forêt de production et classée en Unité Forestière
d'Aménagement (UFA) dénommée UFA 11 001, la portion de forêt d'une superficie de
55 580 (cinquante-cinq mille cinq cent quatre vingt) ha, située dans l'arrondissement
d'Eyumojock, département de la Manyu, province du Sud-Ouest, et délimitée ainsi qu'il suit :
Le point A dit de base se trouve à la confluence de deux cours d'eau non dénommés
dans la localité de Etinkem au lieu de coordonnées (542 466 ; 597 594).
AU SUD : i
e Du point A, suivre la droite de gisement 140 degrés sur 0,9 km pour atteindre le point
B (543 053 ; 596 893), situé sur un cours d'eau non dénommé ;

e Du point B, suivre ce cours d'eau en amont sur 2,5 km pour atteindre le point C
(541 283 ; 596 064) ;

e Du point C, suivre la droite de gisement 300 degrés sur 3,4 km pour atteindre le point
D (538 337 ; 597 769), situé à la confluence de deux cours d'eau non dénommés ;

° Du point D, suivre la droite de gisement 359 degrés sur 2,7 km pour atteindre le point
E (538 287 ; 600 424), situé sur un cours d'eau non dénommé ;

Generated by CamScanner
2

Du point E, suivre ce cours d'eau en amont sur 3,3 km pour atteindre le point F
(535 530 ; 600 336) ;

+ Du point F, suivre la droite de gisement 8 degrés sur 4,2 km pour atteindre le point G
(536 125 ; 604 480), situé sur un cours d'eau non dénommé ;

°_ Du point G, suivre la droite de gisement 277 degrés sur 1,6 km pour atteindre le point
H (534 551 ; 604 680), situé sur un cours d'eau non dénommé ;

e Du point H, suivre ce cours d'eau en aval sur 7,5 km pour atteindre le point | (528
252 ; 604 628), situé à la confluence des rivières Bakwé et Mohib ;

e Du point I, suivre la rivière Bakwé en aval sur 10,2 km pour atteindre le point J
(521 759 ; 601 619), situé à sa confluence avec un affluent non dénommé.

Du point J, suivre la droite de gisement 188 degrés sur 3,2 km pour atteindre le point
K (521 283 ; 598 425), situé sur un cours d'eau non dénommé ;

Du point K, suivre ce cours d'eau en aval sur 0,4 km pour atteindre le point L (520
; 598 464), situé à sa confluence avec un affluent non dénommé ;

point L, suivre cet affluent en amont sur 6,5 km pour atteindre le point M
3 535 ; 594 950), situé à sa confluence avec un cours d'eau non dénommé ;

u point M, suivre la droite de gisement 275 degrés sur 1,9 km pour atteindre le point
(521 684 ; 595 140), situé à la confluence de deux cours d'eau non dénommés ;

u point N, suivre la droite de gisement 172 degrés sur 2,1 km pour atteindre le point
(521 974 ; 593 053), situé sur un cours d'eau non dénommé ;

Du point O, suivre ce cours d'eau en amont sur 2,8 km pour atteindre le point P
(524 410 ; 592 048), situé à sa confluence avec un cours d'eau non dénommé ;

Du point P, suivre la droite de gisement 206 degrés sur 3,2 km pour atteindre le point
Q (522 979 ; 589 168), situé à la confluence de deux affluents non dénommés de la
rivière Small Bake ;

Du point Q, suivre la rivière Small Bake en aval sur 3,4 km pour atteindre le point R
(520 420 ; 588 461), situé à sa confluence avec un cours d'eau non dénommé ;

e Du point R, suivre la droite de gisement 144 degrés sur 2,7 km pour atteindre le
point S (521 993; 586 315), situé à la confluence de deux cours d'eau non
dénommés ;

e Du point 5, suivre ce cours d'eau en aval sur 2,2 km pour atteindre le point T
(520 083 ; 586 096), situé à sa confluence avec la rivière Bake ;

A L'OUEST

e Du point T, suivre la rivière Bake en aval sur 7,3 km pour atteindre le point U (518
028 : 591 001), situé à sa confluence avec un cours d'eau non dénommé ;

e Du point U, suivre ce cours d'eau en amont sur 1,5 km pour atteindre le point V
(519 291 ; 591 809), situé à sa confluence avec un affluent non dénommé ;

e Du point V, suivre la droite de gisement 269 degrés sur 3,6 km pour atteindre le point
W (515 687 ; 591 722), situé à la confluence d'un cours d'eau non dénommé avec la
rivière Munaya ;

Generated by CamScanner
F. 3

Du point W, suivre la rivière Munaya en aval sur 9,6 km pour atteindre le point X (516
065 ; 595 504), situé à sa confluence avec un cours d'eau non dénommé ;

e_ Du point X, suivre ce cours d'eau en amont sur 3,3 km pour atteindre le point Y (518
873 ; 595 182), situé à sa confluence avec un affluent non dénommé ;

Du point Y, suivre la droite de gisement 1 degré sur 1,8 km pour atteindre le point Z
(518 915 ; 597 009), situé à la confluence de deux cours d'eau non dénommés ;

e Du point Z, suivre ce cours d'eau en aval sur 2,4 km pour atteindre le point A1 (516
724 ; 597 640), situé à la confluence de deux cours d'eau non dénommés ;

+ Du point A, suivre la droite de gisement 259 degrés sur 1,6 km pour atteindre le
point B1 (515 185 ; 597 346), situé à la confluence d'un cours d'eau non dénommé
avec la rivière Munaya ;

+ Du point B1, suivre la rivière Munaya en aval sur 7,2 km pour atteindre le point C1
(513 202 ; 601 267), situé à sa confluence avec un cours d'eau non dénommé ;

Du point C1, suivre la droite de gisement 65 degrés sur 3,3 km pour atteindre le point
(516 161 ; 602 622), situé à la confluence de deux cours d'eau non dénommés ;

‘point DÂ, suivre la droite de gisement 297 degrés sur 2,1 km pour atteindre le
nt E1 (514 276 ; 603 597), situé sur un cours d'eau non dénommé ;

u point F1, suivre la rivière Munaya en aval sur 13,1 km pour atteindre le point G1
11 159 ; 614 232), situé à sa confluence avec un cours d'eau non dénommé ;

U point G1, suivre ce cours d'eau en amont sur 1,6 km pour atteindre le point H1
(512 387 : 613 482), situé à sa confluence avec un affluent non dénommé :

Du point H1, suivre la droite de gisement 5 degrés sur 1,5 km pour atteindre le point
11 (512 513 ; 614 961), situé sur un cours d'eau non dénommé :

+ Du point M, suivre la droite de gisement 313 degrés sur 2,2 km pour atteindre le point
J1 (510 919 ; 616 459), situé à la confluence de deux cours d'eau non dénommés $

+ Du point J1, suivre la droite de gisement 241 degrés sur 0,8 km pour atteindre le
point K1 (510 190 ; 616 061), situé à la confluence d'un cours d'eau non dénommé
avec la rivière Munaya ;

+ Du point K1, suivre la rivière Munaya en aval sur 7,9 km pour atteindre le point LA
(512 425 ; 621 984), situé à sa confluence avec la rivière Bagodg;
A

: AU NORD

+ Du point LA, suivre la rivière Bagodo en amont sur 21,2 km pour atteindre le point M1
(526 062 ; 617 995), situé à sa confluence avec un cours d'eau non dénommé ;

+ Du point M1, suivre la droite de gisement 76 degrés sur 2,7 km pour atteindre le point
N1 (528 670 ; 618 629), situé sur un affluent non dénommé de la rivière Badi É

+ Du point N1, suivre cet affluent en aval sur 9,2 km pour atteindre le point O1
(534 583 ; 619 611), situé à sa confluence avec la rivière Badi ;

Generated by CamScanner

PRÉSIDENCE D 2 «  VBLIQUE
Vi

A L'EST

+ Du point O1, suivie Ta rivière Ball en amont sur 3,8 km pour atteindre le point pi
(536 573 ; 617 394), situé à sa confluence avec un cours d'eau non dénommé ;

e Du point P1, suivre la droite de gisement 126 degrés sur 2,5 km pour atteindre le
point Q1 (538 618; 615 921), situé à la confluence de deux cours d'eau non
dénommés ;

+ Du point Q, suivre la droite de gisement 156 degrés sur 2,5 km pour atteindre le
point R1 (539 668 ; 613 608), situé à la confluence de deux cours d'eau non
dénommés ;

e Du point R1, suivre la droite de gisement 163 degrés sur 1,4 km pour atteindre le
point S1 (540 077 ; 612 269), situé à la confluence de deux cours d'eau non
dénommés ; |

+ Du point S1, suivre la droite de gisement 176 degrés sur 1,1 km pour atteindre le

point T1 (540 155; 611 167), situé à la confluence de deux cours d'eau non
dénommés ;

e Du point Ti, suivre la droite de gisement 184 degrés sur 2,9 km pour atteindre le
point U1 (539 968 ; 608 275), situé à la confluence de-deux cours d'eau non
dénommés ;

e Du point UÂ, suivre ce cours d'eau en aval sur 1,7 km pour atteindre le point V1
(540 745 ; 606 867), situé à sa confluence avec un affluent non dénommé ;

e Du point Vi, suivre en amont cet affluent sur 1,1 km pour atteindre le point W1
(539 732 ; 606 635), situé à la confluence de deux cours d'eau non dénommés ;

+ Du point Wi, suivre l'affluent gauche en amont sur 3,6 km pour atteindre le point X1
(537 504 ; 604 549), situé à la confluence de deux cours d'eau non dénommés ;

e Du point X1, suivre la droite de gisement 149 degrés sur 4,3 km pour atteindre le
point Y1 (539 732; 600 860), situé à la confluence de deux cours d'eau non
dénommés ;

e. Du point Y1, suivre la droite de gisement 138 degrés sur 2,0 km pour atteindre le
point Z1 (541 051; 599 407), situé à la confluence de deux cours d'eau non
dénommés ;

+ Du point Z1, suivre la droite de gisement 171 degrés sur 1,4 km pour retrouver le
point A2 S

«Du point A2 par le cours d'eau en aval pour retrouver le point À dit de base.

La zone ainsi circonscrite couvre une superficie de 55 580 ha (cinquante cinq mille

cinq cent quatre vingt hectares).

ARTICLE 2.- (1) Le domaine forestier ainsi déli
d'œuvre. |

mité est affecté à la production des bois

Generated by CamScanner

5

. (2) Les populations riveraines continueront à exercer dans la forêt ainsi
: classée leurs droits d'usage portant sur la collecte des produits forestiers non ligneux, le
- ramassage du bois de chauffage, et la chasse traditionnelle.

(8) Les droits d'usage spécifiques seront arrêtés lors de l'approbation du plan
}. d'aménagement de l'UFA objet du présent décret conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que conformément
Es plan d'aménagement visé à l'alinéa (3) ci-dessus, arrêté par le Ministre chargé des
orêts.

ÿ ARTICLE 3.-Le présent décret sera enregistré, puis publié au Journal Officiel en français et
| en anglais./-

Yaoundé, le 09 JUIN 200€

EMIER MINISTRE

JANONI Ephraim

Generated by CamScanner

